                      Case 2:19-cv-01784-GMN-NJK Document 7 Filed 11/19/19 Page 1 of 2



                1    LISA A. MCCLANE, ESQ.
                     Nevada Bar No. 10139
                2    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                3    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461
                     E-Mail: lisa.mcclane@jacksonlewis.com
                5
                     Attorneys for Defendant
                6    Pro-Vigil, Inc.
                7

                8                                UNITED STATES DISTRICT COURT

                9                                       DISTRICT OF NEVADA
              10

              11     JULIUS CZUDAR,                                  Case No.: 2:19-cv-01784-GMN-NJK
              12                    Plaintiff,
                                                                     STIPULATION AND ORDER TO
              13            vs.                                      EXTEND DEADLINE FOR DEFENDANT
                                                                     RESPOND TO PLAINTIFF’S
              14     PRO-VIGIL, INC., a foreign Corporation          COMPLAINT
                     headquartered in Texas,
              15
                                    Defendant.                       (First Request)
              16

              17             IT IS HEREBY STIPULATED by and between Plaintiff Julius Czudar (“Plaintiff”),
              18     through his counsel Mullins & Trenchak, Attorneys at Law, and Defendant Pro-Vigil, Inc.,
              19     (“Defendant”), through its counsel Jackson Lewis P.C., that Defendant shall have up to and
              20     including Tuesday, December 3, 2019, in which to respond to Plaintiff’s Complaint.             This
              21     Stipulation is submitted and based upon the following:
              22             1.      That Defendant’s answer or response is currently due on November 19, 2019.
              23             2.      That this is the first request for an extension of time for Defendant to respond to
              24     Plaintiff’s Complaint.
              25             3.      That such an extension is necessary because defense counsel requires additional
              26     time to investigate facts that will allow for an informed response to the pending Complaint.
              27             4.      That this request is made in good faith and not for the purpose of delay.
              28     ///
JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:19-cv-01784-GMN-NJK Document 7 Filed 11/19/19 Page 2 of 2


                              5.       That nothing in this Stipulation, nor the fact of entering to the same, shall be
                1
                     construed as waiving any claim and/or defense held by any party.
                2
                              Dated this 15th day of November, 2019.
                3
                       MULLINS & TRENCHAK, ATTORNEYS AT JACKSON LEWIS P.C.
                4      LAW
                5
                       /s/ Philip J. Trenchak                              /s/ Lisa A. McClane
                6      PHILIP J. TRENCHAK, ESQ.                            LISA A. MCCLANE, ESQ.
                       Nevada State Bar No. 9924                           Nevada Bar No. 10139
                7
                       VICTORIA C. MULLINS, ESQ.                           300 S. Fourth Street, Ste. 900
                8      Nevada State Bar No. 13546                          Las Vegas, Nevada 89101
                       1614 S. Maryland Parkway
                9      Las Vegas, Nevada 89104                             Attorneys for Defendant
                                                                           Pro-Vigil, Inc
              10       Attorneys for Plaintiff
                       Julius Czudar
              11

              12

              13
                                                                  ORDER
              14
                                                                           IT IS SO ORDERED:
              15

              16

              17                                                           United States District Court Judge
                                                                           United States Magistrate Judge
              18
                                                                                   November 20, 2019
                                                                           Dated: _____________________________
              19

              20

              21
                     4851-5037-0989, v. 1
              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          2
